BY THE COURT.
It has been my general rule not to take cognizance of disputes between the masters and crews of foreign ships. I have commonly referred them to their own courts. In some very peculiar cases, I have afforded the seamen assistance, to protect them against oppression and injustice; and in cases where the voyage was broken up, or ended here. I have compelled the payment of wages. Masters too have always been assisted in recovering deserters, and reducing to obedience perverse and rebellious mariners; these must be restored only to the ship from which they abscond. Under pretext of carrying home deserting seamen, attempts have been made to increase the force, by adding to the numbers, of an armed belligerent ship. Neither assistance or permission should be afforded for this purpose in a neutral territory. In the case now before me, I see no cause to warrant my taking cognizance. It is the duty of the master to return the seaman to his own country. This he offers to do. — It is my duty, from motives of justice, and reciprocal policy, to discourage foreign seamen under engagements to perform their voyage, from breaking their contracts, with any views of obtaining higher wages, or from other unjustifiable motives, quitting the service in which they are engaged. Reciprocal policy, and the justice duo from one friendly nation to another. calls for such conduct in the courts of either country. Whatever ill-humours or misconduct may have prevailed between the parties in this suit, the master now places the matter on a reasonable ground. He must give the sailor a certificate of forgiveness of past offences, to avail him in his own country. If he takes the seaman on board, and there shall appear no deception in the present offer. I shall not further interfere, but dismiss the suit. If any difference should hereafter arise, it must be settled by a Danish tribunal.
It was stipulated on the part of the captain, by authority from the Danish consul, i that the master should bona fide comply with ] his engagement, and pay the sailor's debt j for boarding, to be deducted out of his wages. ¡